Citation Nr: 1747282	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  10-02 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a head injury, to include headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from August 1967 to March 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2013 and March 2016, the Board remanded this matter for further development.  It has now returned to the Board for adjudication.


FINDINGS OF FACT

The current headache disability is not causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for headaches are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in an April 2008 letter, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained and associated with the record.

Additionally, several medical examinations and opinions were obtained: a December 2008 VA examination, an October 2013 VA addendum opinion, a May 2016 VA opinion, and a June 2017 VHA opinion.  The Board finds the most recent June 2017 VHA opinion to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the opinion in the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed in greater detail below, the Board finds that portions of the prior decisions are also probative as to aspects of this appeal.  Considered together, the Board finds that the opinion evidence of record is sufficient upon which to address the merits of all medical questions raised by this appeal.  Moreover, neither the Veteran nor his representative has objected to the adequacy of the most recent medical opinion conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Merits of the Service Connection Claim

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. Â§ 3.303 (d). In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  A migraine disorder (organic disease of the nervous system), is considered a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303 (b) would apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Although the Veteran's representative identifies the Veteran's headache disability as migraines, the medical evidence does not show that the Veteran has been diagnosed with migraines, therefore, presumptive service connection is not applicable for consideration.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  The statute provides that the presumption of soundness applies when a veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders." 38 U.S.C.A. § 1111.

There is some indication in the evidence that the Veteran's disability is a pre-existing disease that manifested prior to service.  In an October 2013 VA opinion, the examiner opined that the Veteran's headache disability clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by an in-service injury, event, or illness.  The Board notes that on the August 1967 and March 1968 reports of medical history, the Veteran indicated frequent or severe headaches.  However, a headache disability was not "noted" upon the August 1967 entrance examination.  On physical examination at entrance in 1967, clinical evaluation of his head and neurologic system were normal.  Therefore, the presumption of soundness applies here.

The Veteran contends that he has a headache disability as a result of an in-service car accident, which resulted in comminuted left zygoma fracture with nerve involvement.  A review of the credible evidence of record does not support that he has a current headache disability that is related to service, to include the in-service car accident which resulted in service connected comminuted left zygoma fracture with nerve damage.  Accordingly, service connection for a headache disability must be denied.

The first and second elements of service connection have been met as the Veteran has been diagnosed with a headache disability and the evidence shows that an in-service car accident occurred which resulted in the Veteran's comminuted left zygoma fracture with nerve damage.  In regard to the third element, the competent medical evidence shows that the current headache disability is not related to service, to include the in-service car accident.  

Service treatment records show that the Veteran complained of frequent or severe headaches on his January 1970 report of medical history.  Post-service treatment records are silent for complaints, diagnoses or treatment for headaches until 2008.  

The December 2008 VA examination report contains an opinion that the Veteran's head injury with headaches is not caused by or a result of left facial trauma.  The examiner reasoned that traumatic brain injury occurs when a sudden trauma causes damage to the brain; it can result when the head suddenly and violently hits an object or when an object pierces the skull and enters the brain tissue.  The examiner found that there is no documentation of brain injury; the Veteran did not lose consciousness, he did not experience amnesia, and there are no neurological deficits.  The examiner opined that the Veteran's headaches were attributable to a lack of sleep as documented in VA treatment records.

An October 2013 VA addendum was obtained following the grant of service connection of the left zygomatic compound fracture.  The October 2013 VA examiner found that the Veteran's headache condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness.  However, the Board previously determined that this opinion was inadequate.  Further as the Board discussed above, the Veteran is presumed sound; therefore, there is no need to further discuss this medical opinion.

The May 2016 VA examination report contains an opinion that the Veteran's head injury with headache is not caused by or a result of left facial trauma related to the in-service car accident.  The examiner noted the lack of documentation of brain injury, and the fact that the Veteran did not lose consciousness, did not experience amnesia, and did not have neurological deficits, and determined that the headaches were related to his lack of sleep as per a December 2008 VA neurology note.  He further stated that there is no permanent aggravation of the headaches suffered as a result of the in-service car accident which resulted in service left zygoma fracture and no other head or facial disorders.

The June 2017 VHA negative opinion, was provided by a neurologist after she reviewed the Veteran's record, to include the in-service and post service medical history.  She noted that the Veteran did not experience amnesia and did not have documented cognitive defects or loss of consciousness following the in-service July 1968 car accident; only paresthesia to the facial area.  She noted the 2008 complaint of trigeminal neuralgia manifested with left temporal pain triggered by light touch, cold objects and changes in temperature and further noted that he condition subsided by mid-2010.  She determined that the Veteran's headaches and claimed memory loss are neither related to service nor aggravated by the service-connected committed left zygoma fracture as the Veteran did not seek treatment for the headaches until 2008.  As the June 2017 VHA opinion was based on a thorough review of the claims file, it is probative evidence against the claim.

The Board acknowledges the Veteran's lay assertions, specifically, that his headaches are caused by the in-service car accident which resulted in left zygoma fracture with nerve involvement.  The Veteran's statements linking his current headaches to his military service are not within the realm of knowledge of a layperson.  Rather, such is a complex question that requires expertise.  Specifically, in rendering their medical opinion, the June 2017 VHA examiner relied on review of the medical evidence as well as her medical expertise.  As the Veteran has not demonstrated he has the expertise necessary to make such a determination, the Board finds that the Veteran is not competent to render an opinion regarding the etiology of his headaches and his statements on such matter are not probative.

Therefore, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for residuals of a head injury, to include headaches and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of a head injury, to include headaches is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


